Citation Nr: 0800057	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  06-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of headaches, currently rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran and a friend testified before the undersigned 
Veterans Law Judge at the RO in September 2007.  A transcript 
of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the severity of his headache 
disability warrants a compensable evaluation.  Upon review of 
the record, the Board notes that the veteran was afforded a 
VA neurological examination in July 2004.  The examiner 
indicated that the headaches were not prostrating in nature.  
However, at his September 2007 hearing, the veteran and his 
friend both testified that the veteran had headaches that 
were alleviated only by lying down or sleeping.  They also 
testified that the veteran's headaches interfered with his 
daily activities.  The Board observes that VA's duty to 
assist an appellant in the development of evidence supportive 
of his claim includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(b)(1), (2).  As the hearing testimony 
suggests that the veteran's headache disability has worsened, 
the Board concludes that an examination is required to 
ascertain the current nature and extent of this disability.

The veteran's service-connected headaches associated with 
cervical strain are evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100. Under this Code, a noncompensable (zero 
percent) disability rating is assigned for less frequent 
attacks than for a 10 percent rating. A 10 percent disability 
evaluation is warranted for characteristic prostrating 
attacks, averaging one in 2 months over the last several 
months. The rating criteria do not define "prostrating," nor 
has the United States Court of Appeals for Veterans Claims 
(Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.). By way of reference, the Board notes that according 
to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness." A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

The veteran is notified that if there is additional evidence 
pertaining to his service-connected headaches, he should 
submit or properly identify such evidence.  Similarly, VA 
treatment records are available to March 2006; any pertinent 
subsequent records should be associated with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).  

In light of the above discussion, the Board has determined 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his service-connected 
headache disability.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report. Upon 
examination and review of the record, the 
examiner should identify all symptoms 
associated with the veteran's headaches.  
If the headaches cause characteristic 
prostrating attacks, the examiner should 
state the frequency with which they occur 
(i.e., averaging one in two months over 
the last several months, once per month 
over the last several months, or more 
often).  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  Upon completion of the development 
described above, review the claims folder 
to ensure that all development actions 
have been conducted and completed in 
full. If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Readjudicate the issues on appeal 
based on a de novo review of all 
pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the 
Board, if in order.  The appellant has the right to 
submit additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

